Citation Nr: 1828439	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  09-46 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for additional disability as a result of hernia repair surgery performed at a VA medical facility in August 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1972 to August 1975.  He died in September 2014.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the Veteran's claim to completion.  38 U.S.C. § 5121A.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a July 2010 hearing held at the RO before a Decision Review Officer.  In October 2010, the Board remanded the case to afford the Veteran a requested Board hearing.  

On November 1, 2011, the Veteran appeared at a hearing before Veterans Law Judge (VLJ) Cheryl Mason.  Since that time, VLJ Mason has been sworn in as the Board's Chairman.  Pursuant to 38 U.S.C. 7102(b), a proceeding may not be assigned to the Chairman as an individual member.  However, the Chairman may participate in a proceeding, such as this, which has been assigned to a panel.  In February 2018, the appellant was offered and declined another hearing before the other Veterans Law Judges assigned to decide this appeal.  

The Board remanded the claim for additional development in June 2012.  Due to the Veteran's death, the Board dismissed the Veteran's appeal in October 2014.  In April 2015, the AOJ granted the substitution request, and the appeal was returned to the Board.  See 38 U.S.C. § 5121A (2012).  As such, she brings the current claims without the restrictions imposed by 38 U.S.C. § 5121 (2012).  Appellant is properly a substituted claimant, and is prosecuting this claim as such and not for accrued benefits purposes under older, less favorable laws.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.

The Board remanded the claim for additional development in November 2016.  As the requested medical records and medical opinion were obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Appellant has made recent statements indicating that she is making a claim for dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151, and she indeed filed a VA 21-534 Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child, seeking accrued benefits in September 2014.  The issue is not on appeal and the Board does not have jurisdiction over that matter; that claim is referred to the AOJ for appropriate action.


FINDING OF FACT

Additional disability manifested as a result of hernia repair surgery in August 2007 was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C. § 1151 for additional disability as a result of hernia repair surgery in August 2007 by VA, have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§  3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and appellant assert that 2007 hernia repair and subsequent related surgeries led to heart and lung disorders.  That certain heart and respiratory problems occurred during the Veteran's lifetime is not in dispute.  However, as explained below, the most probative evidence of record, a 2017 VA medical opinion, is against a finding that these, or any other disability, were caused by the hernia repair.  

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C. § 1701 (3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

The Board must first address whether the hernia repair caused additional disability.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1). 

A November 2007 VA examination report reflects that the hernia repair did not cause additional disability.  The Veteran clearly presented with increased risk considering his known pulmonary and cardiac history.  Proper protocol was followed but the Veteran suffered an ongoing ischemic myocardial injury during the preoperative period because of his advanced coronary disease.  As to the lungs, it was explained that atelectasis is common after any type of surgery especially intra-abdominal surgery and is not what is considered a collapsed lung such as pneumothorax.  The reduced heart function was in evidence prior to hernia surgery and is a known consequence of any myocardial insult or injury.  

Additional VA examination was sought because this opinion did not address additional surgeries in 2010 with additional complications.  

A November 2017 medical opinion from a VA surgeon reflects the conclusion that the VA care rendered in connection with the hernia repair did not cause additional disability.  The examiner observed that pre-surgical health problems dating to 2001 were a major contributor to or inciting cause of all of the Veteran's subsequent medical problems.  He cited 2001 surgeries including pancreatectomy, splenectomy, and adrenalectomy and associated ethanol-induced pancreatitis in the then 47 year old Veteran with chronic alcoholism and hypertension.  Also noted was coronary artery bypass in 2001 indicating severe cardiovascular disease at an early age.   

The surgeon explained that the development of a hernia was associated with imperfect wound healing, likely reflecting the Veteran's overall debilitated state at the time of and subsequent to his pancreatic surgery.  Severe coughing, likely attributable to chronic obstructive pulmonary disease associated with a long history of cigarette smoking, precipitated the breakdown of the April 2007 hernia repair, leading to recurrent hernia repair in August of 2007.  

The surgeon opined that the general surgical care rendered over the time interval 2001 to 2014 met the usual standard of care and was not the primary inciting cause of the Veteran's eventual death.  He observed that the combination of cardiovascular, pulmonary, endocrine, and complex GI disease, all of which were adversely impacted by the patient's prior alcohol-induced pancreatitis and poorly controlled hypertension/diabetes, were the primary causes of his premature mortality.  He concluded that this appears to be the case despite every effort made by his VA healthcare providers to provide appropriate supportive care during the years between 2001 and 2014.

There are no contrary medical opinions of record.  

The Board must assess the credibility and weight to be given the evidence.  The 2017 VA opinion is credible and deserving of significant probative weight.  It is based on a thorough discussion of the Veteran's history and demonstrates the surgeon's substantial knowledge and skill in analyzing the data, relevant factors noted in Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The surgeon explained why VA met the usual standard of care and why the care was not the primary inciting cause of this Veteran's eventual death.  This is the most persuasive evidence on the question of whether there is additional disability due to the hernia surgery, and it weighs against the claim.  The Board also finds the 2007 VA medical opinion relevant and supportive of the 2017 opinion, but notes that the 2017 opinion is an accurate and thorough response to the Board's 2016 remand instructions.  

Simply put, the record contains no reliable evidence which tends to substantiate the Veteran's/appellant's contentions that he suffered additional disability due the VA care he received.  

The Veteran and appellant are not competent to assert that hernia surgery is the cause of his heart and respiratory problems because an opinion as to this would involve analysis of medical reports and the standard of care at that time.  A veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Woehlaert held that rheumatic fever is not a condition capable of lay diagnosis.  The Board finds this to be a similar situation in that determining whether the hernia caused respiratory or heart problems is a complex medical question. 

Also, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence.  See OGCPREC 05-01.  The Board finds that this is the case in this claim.  

Accordingly, the most probative evidence in this case is the 2017 VA opinion, which reflects that the hernia surgery did not cause additional disability.  

The Board is aware that the Veteran/appellant is competent to relate that which he has been told by an examiner.  We conclude that the actual records are far more probative and far more credible than the lay recounting.  Although some of the lay statements may fall within the realm of competence, such statements are outweighed by the reasoned and comprehensive medical opinion evidence.

Notably, the Veteran has never argued that he was treated without informed consent.  38 C.F.R. § 3.361 (d)(1)(ii).  The record does not otherwise reflect that the Veteran was unable to provide informed consent.  Accordingly, the Board finds that benefits are not warranted on this basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for compensation under the provisions of 38 U.S.C. § 1151 for additional disability as a result of hernia repair surgery performed at a VA medical facility in August 2007.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C. § 5107 (b).


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151, for additional disability as a result of hernia repair surgery performed at a VA medical facility in August 2007 is denied.




__________________________                      __________________________
              C. TRUEBA			H. N. SCHWARTZ
             Veterans Law Judge,                                        Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


